Citation Nr: 0215970	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  91-44 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for a lower back 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).

3.  Entitlement to service connection for a neuropsychiatric 
disorder, as secondary to the service-connected lower back 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983, and from August 1983 to April 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

This case was previously before the Board in April 1992, 
September 1994, and February 1998.  In February 1998, the 
Board denied the veteran's claim for an increased evaluation 
for the lower back disability, and for service connection for 
a right hip disorder.  The veteran appealed this decision to 
the Court of Appeals for Veterans Claims (Court).  In July 
1999, the Court granted a joint motion for remand, vacating 
the Board's February 1998 decision concerning the issue of 
entitlement to an evaluation greater than 20 percent for the 
service connected lumbar strain.  The appeal as to 
entitlement to service connection for the right hip disorder 
was dismissed.  The Court further directed the Board to 
address the issue of TDIU.  The veteran perfected his appeal 
as to this issue while his claims folder was at the Board.  

In the interim, the veteran also perfected an appeal 
concerning the issue of entitlement to service connection for 
a psychiatric disorder, as secondary to the service-connected 
lower back disorder.

The case came before the Board again in April 2000.  The 
Board remanded the case for further neurological and 
psychiatric examinations and opinions, and to obtain the 
veteran's vocational rehabilitation folder.

The case is now again before the Board.  As explained below, 
the Board regretfully finds that it is once again necessary 
to remand this case, in order to obtain compliance with the 
April 2000 remand orders.


REMAND

As noted above, the April 2000 remand requested further 
examinations with opinions.

In pertinent part, the Board directed:

1.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
examiner should review the claims folder 
and read this remand prior to examining 
the veteran.  He should be asked to 
render an opinion regarding whether any 
psychiatric disorder diagnosed is 
proximately due to or the result of ... the 
veteran's service connected low back 
disability.

2.  The examiner should be informed that 
his opinion will be most helpful to the 
Board if phrased in one of the following 
manners:  The veteran's claimed 
psychiatric disorder is (1) more likely 
than not related to his service connected 
disorder (2) as likely as not related to 
his service connected disorder (4) more 
likely than not unrelated to his service 
connected disorder.

***

4.  The RO should schedule the veteran 
for a VA neurology examination.  All 
indicated studies should be undertaken.  
The examiner should be asked to provide 
an opinion regarding any possible 
neurological component of the veteran's 
service connected back disability.  He 
should be asked to provide an explanation 
regarding the veteran's functional 
disability and attempt to reconcile 
findings on diagnostic tests with the 
veteran's apparent physical condition and 
abilities.

The requested examinations are present in the claims folder, 
dated in May 2000, but the requested opinions were not 
provided.  In addition, the neurological examination is 
inadequate.  First, the examiner notes that referenced 
clinical records could not be found and were not reviewed 
(these records are now present in the claims file).  Second, 
the report does not reflect that current testing was 
conducted.  Finally, the examiner did not reconcile his lack 
of present objective findings with the veteran's claimed 
symptomatology and the findings noted by other health care 
providers in medical documents of record.

A remand by the Court or Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
finds it is necessary to remand this claim for compliance 
with the April 2000 remand order.

Review of the claims file reveals other development which 
must be completed.

First, the vocational rehabilitation folder was requested and 
found not to exist.  However, reference is made in August 
2001 hospital records from VA Medical Center (MC) Little 
Rock, Arkansas to the veteran working for the VA in the 
canteen, in an apparently subsidized position (his wages are 
$3.00 per hour).  

Second, the Board notes that the veteran was represented by 
James W. Stanley, Jr., who has since had his authorization to 
represent veterans before VA revoked.  The RO gave the 
veteran notice of this in an October 2001 Supplemental 
Statement of the Case, but the notice was not prominent.  No 
other letter was issued to inform the veteran that he needed 
to select another representative.  In January 2002, the RO 
received a statement from the veteran in which he makes 
reference to "my lawyer."  It is clear that the veteran 
does not understand that he is no longer represented.

Third, the veteran has not been given notice of the change in 
law brought about by the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
Supp. 2002); see 66 Fed. Reg. 45,620-45;632 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a)).  See Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
and Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Consequently, and for the other reasons noted above, this 
case is again REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated him for 
his lower back and neuropsychiatric 
disorders.  The RO should, in addition, 
procure duly executed authorization for 
the release of private medical records.

2.  The RO should obtain and associate 
with the claims folder legible copies of 
all VA and non-VA medical records for 
treatment accorded the veteran for his 
lower back and neuropsychiatric disorders 
that are not already of record.  In 
particular, the RO should obtain all 
records of treatment that are not already 
of record-including hospital records, 
outpatient records, all clinical records, 
and all mental hygiene records to include 
records of individual and group therapy-
accorded the veteran at VAMCs in Little 
Rock, Arkansas; Durham and Winston-Salem, 
North Carolina; and Mountain Home, 
Tennessee since October 1990, and for 
treatment accorded the veteran at 
Arkansas Psychological Services and 
Forest Park Medical Clinic, P.A., in 
Little Rock, Arkansas; and Baptist Health 
Medical Center.

3.  The RO should send notice to the 
veteran concerning James W. Stanley, 
Jr.'s removal as his representative, and 
give the veteran an opportunity to choose 
another representative.

4.  The RO should again attempt to obtain 
the veteran's vocational rehabilitation 
folder and associate it with the claims 
folder. 

5.  The RO should procure duly executed 
authorization for the release of 
employment records from VA concerning the 
veteran, and obtain the veteran's 
employment records for employment with VA 
and associate these records with the 
claims folder.

6.  After all the above development has 
been completed, the RO should accord the 
veteran examinations by the appropriate 
specialists in neurology, orthopedics, 
and neuropsychiatry to determine the 
nature and extent of his lower back and 
neuropsychiatric disabilities.  All 
indicated tests and studies should be 
accomplished.  The claims folders MUST be 
made available to the examiners for 
review in conjunction with their 
examinations.  The examiners should 
identify and report all pertinent medical 
complaints, symptoms, clinical findings, 
and diagnoses.

Concerning the service connected lower 
back disability, the examiners should 
specifically include active and passive 
range of motion and comment on the 
functional limitations, if any, caused by 
the effects of pain and weakness on range 
of motion and functionality in light of 
the provisions of 38 C.F.R. § 4.40, 4.45 
and of DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  The examiners are requested 
to offer the following opinions:

(a) Are any neurological manifestations 
present?

(b) If any neurological manifestations 
are present-particularly in the 
veteran's right leg and lower 
extremity-are these manifestations as 
likely as not the result of the 
service-connected lower back 
disability?

(c) Reconcile any difference between the 
veteran's apparent physical condition 
and functional disability with 
findings on current diagnostic tests.  
Reference is made to:

? August 2001 VA hospital records 
which shows profound weakness of hip 
flexors with otherwise intact motor 
and sensory function intact and a 
diagnosis of partial right leg 
paralysis secondary to the lower 
back condition
? September 1998 Magnetic Resonance 
Imaging (MRI) test which showed L5 
and S1 spondylolisthesis secondary 
to L5 spondylosis with moderate L5 
stenosis bilaterally
? September 1998 normal nerve 
conduction studies (NCS) and 
electromyograph (EMG) findings in 
the right lower extremity.

Concerning the neuropsychiatric disorder, 
the examiner should provide the following 
opinion:

(a) Is any manifested neuropsychiatric 
disorder as likely as not the result 
of the veteran's service-connected 
lower back disability?

7.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




